NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 10-1760
                                       ___________

                                   MAO CHENG LIN;
                                   WEN QING JIANG,
                                             Petitioners
                                         v.

                  ATTORNEY GENERAL OF THE UNITED STATES

                       ___________________________________

                       On Petition for Review of an Order of the
                             Board of Immigration Appeals
                      (Agency Nos. A70-898-926 & 075-817-419)
                    Immigration Judge: Honorable Craig DeBernardis
                      ____________________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 8, 2010
              Before: SLOVITER, CHAGARES and WEIS, Circuit Judges

                               (Filed: October 13, 2010)

                                        _________

                                        OPINION
                                        _________

PER CURIAM.

              Petitioners Mao Cheng Lin and Wen Qing Jiang, proceeding pro se, seek

review of a final order of removal. For the reasons that follow, we will deny their petition

for review.
                                             I.

              Petitioners Mao Cheng Lin and Wen Qing Jiang, husband and wife, are

natives and citizens of Fujian Province, China. Petitioners conceded their removability

for entering the country without admission. In April 2000, an Immigration Judge (“IJ”)

denied their applications for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”). The Board of Immigration Appeals (“BIA”)

dismissed their appeal in August 2002. In November 2007, the BIA reopened

proceedings under its sua sponte authority, see 8 C.F.R. § 1003.2(a), and reissued its

previous decisions. In April 2008, the BIA granted petitioners’ second motion to reissue

its previous decisions.

              In August 2009, petitioners filed a motion to reopen with the BIA based on

changed country conditions in China, claiming that they feared persecution because of

their violation of China’s coercive family planning policy. Petitioners have two United

States citizen children. The BIA denied the motion, finding that petitioners had not met

their burden of proof of showing changed country conditions. They filed a timely petition

for review, and a request that their removal be stayed pending its resolution. This Court

denied the stay motion.

                                            II.

              We have jurisdiction under 8 U.S.C. § 1252(a) to review the denial of a

motion to reopen. We review the denial of a motion to reopen for abuse of discretion.



                                             2
Liu v. Att’y Gen., 555 F.3d 145, 148 (3d Cir. 2009). Under this standard, we may reverse

the BIA’s decision only if it is “arbitrary, irrational, or contrary to law.” Sevoian v.

Ashcroft, 290 F.3d 166, 174 (3d Cir. 2002).

              In general, motions to reopen must be filed within ninety days from the date

“the final administrative decision was rendered.” 8 C.F.R. § 1003.2(c)(2). This time

limitation does not apply if the movant seeks reopening “based on changed circumstances

arising in the country of nationality or in the country to which deportation has been

ordered, if such evidence is material and was not available and could not have been

discovered or presented at the previous hearing.” 8 C.F.R. § 1003.2(c)(3)(ii). A movant

“must establish prima facie eligibility for asylum.” Guo v. Ashcroft, 386 F.3d 556, 563

(3d Cir. 2004).

                                             III.

              Petitioners claim that the BIA abused its discretion when it denied their

motion to reopen and when it concluded that they failed to establish prima facie eligibility

for asylum, based on a fear of future persecution, namely, forced sterilization. We agree

that petitioners failed to demonstrate changed circumstances in China that materially

affect their eligibility for asylum. See 8 C.F.R. § 1003.2(c)(3)(ii). Since living in the

United States, petitioners have had two children. The BIA reasonably relied upon past

decisions to reject petitioners’ argument that returning to China with two foreign-born

children would result in petitioners’ persecution. See Liu v. Att’y Gen., 555 F.3d 145,



                                              3
149-50 (3d Cir. 2009) (quoting the BIA’s finding in Matter of J-W-S-, 24 I. & N. Dec.

185, 189-91 (BIA 2007) that “the Chinese government does not have a national policy of

requiring forced sterilization of a parent who returns with a second child born outside of

China”). Furthermore, the births of their children merely establish that petitioners’

personal circumstances have changed, and are insufficient to support reopening. See Liu,

555 F.3d at 148.

              The BIA also reasonably found that petitioners’ background materials on

China, including the State Department’s country report and a 2003 affidavit by

demographer John Aird, show merely China’s ongoing effort to enforce its one-child

policy. Cf. Zheng v. Att’y Gen., 549 F.3d 260, 267 n.4 (3d Cir. 2008) (“We have rejected

Aird’s position.”) Accordingly, the BIA did not abuse its discretion in concluding that

petitioners failed to show changed country conditions.

              In sum, the BIA properly concluded that petitioners have not shown

changed circumstances in China to satisfy the exception to the time limitation for filing a

motion to reopen. 8 C.F.R. §§ 1003.2(c)(2), (3)(ii). Moreover, we agree that even if

petitioners had demonstrated changed country conditions, they failed to demonstrate

prima facie eligibility for relief. Accordingly, we will deny the petition for review.




                                             4